ORDER

PER CURIAM.
Eric Oliphant (“Defendant”) appeals from his conviction of trafficking in the second degree. A jury convicted Defendant of trafficking in the second degree, Section 195.223.1 He was sentenced as a prior and persistent drug offender to ten years’ imprisonment without the possibility of probation or parole. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.